Citation Nr: 1626444	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-08 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome or upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include as secondary to posttraumatic stress disorder (PTSD).

5.  Entitlement to a higher initial rating in excess of 50 percent for PTSD.

6.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

At the Veteran's request, the Board scheduled a May 2016 videoconference hearing to allow him the opportunity to present testimony and evidence.  On the day of the hearing, the Veteran's representative advised VA, in writing, that the Veteran was unable to attend due to an unforeseeable transportation issue.  The Veteran requested that the hearing be rescheduled and indicated that he would do everything in his power to attend a rescheduled hearing.  As the Veteran has shown good cause for the failure to appear at the May 2015 Videoconference hearing, a remand is necessary to reschedule a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

